Order entered September 14, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01628-CR

                         TOREY JABBAR NEWHOUSE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F-0758402-L

                                           ORDER
       We GRANT the State’s September 11, 2015 motion to extend time to file its brief and

ORDER the brief tendered on that date timely filed as of the date of this order.


                                                      /s/   MOLLY FRANCIS
                                                            JUSTICE